Citation Nr: 0120264	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-41 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chest pains as 
attributable to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by twitching of the left eye as attributable to 
undiagnosed illness.

3.  Entitlement to service connection for a skin disorder as 
attributable to undiagnosed illness.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for unspecified 
residuals of anthrax injections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The veteran served on active duty from September 1984 until 
October 1987 and from September 1990 until March 1991.  
During his second period of active duty, the veteran served 
in Southwest Asia in support of Operations Desert Shield and 
Desert Storm.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision of the Louisville, 
Kentucky, Regional Office (Louisville RO) of the Department 
of Veterans Affairs (VA).  Following this rating decision, 
the veteran moved to the state of Alabama where he came under 
the jurisdiction of the Montgomery, Alabama RO.  In August 
1996, the veteran testified at a hearing at the RO before a 
member of the Board.  That member has since retired.  Upon 
notification of this fact, the veteran requested that an 
additional hearing before a member of the Board at the RO be 
scheduled.  

Under these circumstances, the claim is remanded for the 
following:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO pursuant to 38 C.F.R. § 20.704 
(2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

